Citation Nr: 1241878	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-39 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for jaw disability, claimed as a fractured mandible.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to August 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO).  

In his September 2010 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  He withdrew that request in November 2010 and requested a hearing before a Decision Review Officer (DRO) instead.  In November 2011, the Veteran testified at a personal hearing before a DRO at the RO.  A transcript of that hearing is associated with the claims file.


FINDINGS OF FACT

1.  The Veteran sustained injury to his mouth during service, but a fractured jaw was not shown. 

2.  The most probative evidence reflects that the Veteran has not been diagnosed with a current jaw disability.


CONCLUSION OF LAW

The criteria for establishing service connection for a jaw disability, claimed as residuals of a fractured mandible, have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.381, 4.150 (2012). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this case, an October 2009 letter provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  It also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), VA treatment records, and a VA examination report.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.  

The Veteran was also afforded a VA examination in August 2010 with respect to the issue decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as it is predicated on an interview with the Veteran; a review of the record, to include his claims file, medical records, and STRs; and physical examination.  The opinion considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

The Veteran has been afforded a hearing before a DRO in which he presented oral argument in support of his service connection claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, to the extent the DRO did not discharge these duties, any such failure is harmless.  The Veteran's representative asked specific questions directed at identifying whether the Veteran had symptoms meeting the criteria for service connection.  Moreover, the Veteran volunteered his treatment history and symptoms since service.  The hearing discussions did not reveal any evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that evidence had been overlooked with regard to the Veteran's claim for service connection.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim(s), and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that there is no prejudice to the Veteran in deciding this case.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument and presenting for a VA examination.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Veteran seeks service connection for a jaw disability, claimed as a fractured mandible.  In documents of record and at his hearing, he contended that his claimed current jaw disability is due to an injury sustained during active service.  

Service connection may be established for a disability resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The evidence of record shows that the Veteran's mouth was injured during service.  His STRs show that in May 1956 teeth #8 and #9 were extracted, and in August 1956 those teeth were replaced with a bridge.  The Veteran testified at his hearing that he stepped out of a shower, slipped on the wet floor, and fell, striking his lower jaw.  Alternately, he described an incident in which he rescued a pilot from a burning aircraft and sustained injury to his mouth when the aircraft exploded.  In either case, he testified that the physician told him his upper teeth had cracked, and after this injury, military physicians pulled teeth #8 and #9 and replaced them with a bridge.  

Although the evidence indicates the Veteran suffered an injury to his mouth in service, the competent and probative evidence of record does not establish a current jaw disability.  In this regard, the Veteran's post-service VA treatment records show that he attended regular six-month dental appointments for cleaning, prophylaxis, and x-rays from May 1997 through December 1999, and from December 2003 through May 2010.  In May 1997 the VA dental hygienist noted full upper denture and partial lower denture.  She observed moderate to heavy buildup and coffee stains on dentures and remaining teeth; moderate supra and slight sub calcium buildup on teeth, very edematous and erythematous gums with moderate to heavy bleeding upon cleaning, moderate periodontitis, and little motivation.  In December 1999 the Veteran's upper denture had broken, and he received a rebased and relined full upper denture.  In December 2003 a series of x-rays were performed due to "dental disorder NOS."  As a result, the dentist recommended an endodontic evaluation of tooth #19 and the extraction of tooth #27, with the corresponding addition of a tooth and clasp to the existing removable partial lower denture.  VA treatment records after December 2003 show only routine dental appointments and no reports of pain, locking, or difficulty speaking or eating.

The Veteran underwent a VA dental examination in August 2010.  The Veteran reported that his jaw began locking after his teeth were pulled in 1956.  The Veteran denied a history of swelling, pain, difficulty opening his mouth, or difficulty talking.  On physical examination, the examiner found no evidence of: bone loss in the maxilla, mandible, or hard palate; malunion or nonunion of the maxilla or mandible; limitation of motion at the temporomandibular articulation; osteoradionecrosis; osteomyelitis; tooth loss due to the loss of substance of body of maxilla or mandible; or speech difficulty.  She found an edentulous maxillary arch and few remaining mandibular teeth.  The Veteran had an existing loose maxillary complete denture and mandibular removable partial denture.  The evaluation of the temporomandibular joint (TMJ) was within normal limits, including range of motion.  The Veteran did not report any pain when asked to bite on gauze.  Panoramic x-ray showed no nonunion of the mandible or evidence of fracture.  The examiner noted that there was no documentation in medical or dental records for a mandible fracture, and there is no mandibular deficit clinically or radiographically.  The examiner further noted that even if there had been a mandibular fracture it appears to have healed without complication.  

In this case, the VA examiner reviewed the claims file, including the VA treatment records and the STRs, and examined the Veteran.  She provided an adequate rationale for her opinion.  The Board therefore finds this medical opinion is adequate and highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.").  There is no medical opinion to the contrary.

The Board acknowledges that the Veteran is competent to describe subjective symptoms of jaw pain and locking, and that he has difficulty eating and speaking at times.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  In August 2010 he reported to the VA examiner that his jaw locked.  In November 2011 he testified that when he chews and talks he needs pressure and suction, and when he eats he gets bumps on the sides of his jaw.  He stated that this was "like" getting a lock jaw, and he was not sure if a nerve was involved or not.  He was not sure what to call this symptom.  He described intermittent pain that was not connected to any particular activity.  While the Veteran is competent to testify to such symptoms, the Board notes that his treatment records do not reflect any diagnosed disability or complaints related to his jaw.  Moreover, the VA examiner conducted a thorough examination and found no evidence of any jaw symptomatology, residuals of a fracture, bone loss, or TMJ impairment.  

While the Veteran himself believes that he suffers from a current jaw disability as a result of the mouth injury in service, the Veteran has not shown that he has specialized training sufficient to render a diagnosis for his subjective jaw complaints, as such matter requires medical expertise.  Accordingly, his opinion as to the diagnosis or etiology of a jaw disability is not competent medical evidence, as such questions require medical expertise to determine.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Here, the medical evidence demonstrates that the Veteran does not have any current diagnosed jaw disability to account for his subjective complaints.  The Board finds the medical evidence to be of greater probative value than the Veteran's lay contentions.  

In short, while the Veteran has described subjective symptoms, there is no competent evidence of any currently diagnosed jaw disability causing those symptoms.  Subjective symptomatology, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute disability for which service connection may be granted.  See Sanchez Benitez v. West, 13 Vet. App. 282, 285 (1999) appeal dismissed in part, and vacated and remanded in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  In the absence of a currently diagnosed jaw disability, there is no reasonable basis to establish service connection.

While the Veteran reported that he is already service connected for a jaw disability at zero percent, his belief is mistaken.  He is actually service connected for teeth #8 and 9 for dental treatment only.  He has not previously been rated for a jaw or dental condition for compensation purposes.  Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161.  The evidence indicates that the Veteran has lost a number of teeth throughout the years.  However, there is no evidence indicating that the Veteran has lost any teeth due to bone loss of the maxilla or mandible due to trauma or disease such as osteomyelitis, which are the only compensable causes of tooth loss provided in the regulations.  38 C.F.R. § 4.150.  As noted above, bone loss was not shown on the 2010 VA examination. 

For the reasons set forth above, the Board finds that the preponderance of the competent evidence shows that the Veteran does not suffer from a current jaw disability.  Accordingly, service connection for a jaw disability, claimed as a fractured mandible, is denied.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, supra. 


ORDER

Service connection for a jaw disability, claimed as a fractured mandible, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


